Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed March 11, 2022. Claims 1-20 are presented for examination. Claims 1, 10 and 16 are independent claims.
Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to provisional patent application 63200619, which was filed March 18, 2021

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (March 11, 2022 and August 15, 2022) has been received, entered into the record, and considered.
Drawings

The drawings filed March 11, 2022 are accepted by the examiner.


Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted March 11, 2022.

Abstract

The abstract filed March 11, 2022 is accepted by the examiner. 


                                                              
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watola et al (US 20190331920 A1) in view of Srivastava (US 20170185830 A1).

As to Claims 1, 10 and 16: 
Watola et al discloses a method of providing visual assistance using a head-worn device (Watola, see Abstract, where Watola discloses adaptive Control Driven System/ACDS 99, supports visual enhancement, mitigation of challenges and with basic image modification algorithms: and any known hardware from contact lenses to IOLs to AR hardware glasses, and enables users to enhance vision with user interface based on a series of adjustments that are applied to move, modify, or reshape image sets and components with full advantage of the remaining useful retinal area, thus addressing aspects of visual challenges heretofore inaccessible by devices which learn needed adjustments) including one or more display devices (Watola, see dual display 111 in figure 1A and paragraph [0032], where Watola discloses that Referring now to FIGS. 1-10 and in particular to
FIGS. lA-1D and 2, exemplary ACDS 99 is housed in a glasses frame model including both features and zones of placement which are interchangeable for processor 101, charging and dataport 103, dual display 111) and one or more cameras (Watola, see 113 in figure 1A and paragraph [0032], where Watola discloses Referring now to FIGS. 1-10 and in particular to FIGS. lA-1D and 2, exemplary ACDS 99 is housed in a glasses frame model including both features and zones of placement which are interchangeable for processor 101, charging and dataport 103, dual display 111, control buttons 106, accelerometer gyroscope magnetometer 112, Bluetooth/ Wi-Fi IOS, autofocus camera 113), comprising: capturing a forward visual using at least one of the cameras (Watola, see claim 20 and figures 5A and 5C); and displaying a portion of the forward visual field in a peripheral field of view using one or more of the display devices (Watola, see eccentric viewing and peripheral vision adaptation in figure 5B). 
Watola differs from the claimed subject matter in that Watola does not explicitly disclose a forward visual field. However in an analogous art, Srivastava discloses a forward visual field (Srivastava, see figure 3 and paragraph [0015], where Srivastava discloses that FIG. 3 illustrates detected hands in the field of view of the forward-looking vision sensor and detected arms in the field of view of the downward-looking vision sensor of a virtual reality (VR) headset according to one embodiment of the disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watola with Srivastava. One would be motivated to modify Watola by disclosing forward visual field as taught by Srivastava, and thereby an improved apparatus and method for identifying legitimated hand gesture of the user of a virtual reality device (Srivastava, see paragraph [0005]).
	


As to Claims 2, 11 and 17: 
Watola in view of Srivastava discloses the method of claim 1 further comprising: mapping a central portion of the forward visual field to a near-peripheral field of view, wherein the mapped central portion is displayed in a peripheral field of view using a forward display device of the head-worn device (Watola, see eccentric viewing and peripheral vision adaptation in figure 5B).

As to Claims 3, 12: 
Watola in view of Srivastava discloses the method of claim 2 wherein the mapped central portion is displayed in an annulus shape using the forward display device (Watola, see Sample tiered radial in figure 5A).

As to Claim 4: 
Watola in view of Srivastava discloses the method of claim 3 wherein the forward display device includes an annular waveguide (Watola, see Sample tiered radial in figure 5A).

As to Claims 5, 13 and 18: 
Watola in view of Srivastava discloses the method of claim 1 wherein the portion of the forward visual field is displayed in a peripheral field of view using a peripheral display device of the head-worn device (Watola, see figure 5C and visual field calibration and field of view definition).

As to Claims 6, 14 and 19: 
Watola in view of Srivastava discloses the method of claim 1 wherein the portion of the forward visual field of view comprises a first portion and a second portion, the method further comprising: displaying the first portion using a left display device; and displaying the second portion using a right display device (Watola, see claim 20 and the use of the “radial warp region boundaries” in fig. 5A; and the set up thereof in fig. 5C).
As to Claim 7: 
Watola in view of Srivastava discloses the method of claim 6 wherein the first portion and the second portion partially overlap (Watola, see paragraph [0034], where Watola discloses a plurality of cameras, mounted on the glasses, continuously monitors the view where the glasses are pointing. The AR system also contains an integrated processor and memory storage ( either embedded in the glasses, or tethered by a cable) with embedded software implementing real-time algorithms that modify the images as they are captured by the camera(s). These modified, or corrected, images are then continuously presented to the eyes of the user via the integrated displays).

As to Claim 8: 
Watola in view of Srivastava discloses the method of claim 2 wherein a portion of the forward visual field is displayed in a peripheral field of view using a peripheral display of the head-worn device (Watola, see eccentric viewing and peripheral vision adaptation in figure 5B).

Allowable Subject Matter
Claims 9, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Haddick (US 10969584 B2).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624